NO. 12-18-00317-CV

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

 ROBBINS RANCH SUBDIVISION                                    §   APPEAL FROM THE
 HOMEOWNERS’ ASSOCIATION AND
 WILLIAM A. RHYNE, ET UX,
 INDIVIDUALLY,
 APPELLANTS
                                                              §   COUNTY COURT AT LAW NO. 2
 V.

 PARTNERS OF BENCHMARK
 PROPERTIES, L.P., ET AL,
 APPELLEES                                                    §   GREGG COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
         William A. Rhyne and Robbins Ranch Subdivision Homeowners’ Association filed a
notice of appeal from judgments in favor of Trivium Operating, L.L.C., Chinn Exploration
Company, and Partners of Benchmark Properties, L.P. On March 6, 2019, Chinn and Trivium
filed an agreed motion to dismiss Appellants’ appeal as to them. The motion is signed by counsel
for Appellants and counsel for Chinn and Trivium. No decision has been delivered in this
appeal. Accordingly, we dismiss the appeal as to Chinn and Trivium. See TEX. R. APP. P. 42.1(a).
In accordance with the parties’ agreement, costs on appeal are taxed against the party incurring
same. This dismissal does not affect Appellants’ appeal with respect to Benchmark.
Opinion delivered March 12, 2019.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                          MARCH 12, 2019


                                        NO. 12-18-00317-CV


          ROBBINS RANCH SUBDIVISION HOMEOWNERS' ASSOCIATION
               AND WILLIAM A. RHYNE, ET UX, INDIVIDUALLY,
                                Appellants
                                   V.
             PARTNERS OF BENCHMARK PROPERTIES, L.P., ET AL,
                                Appellees


                           Appeal from the County Court at Law No. 2
                      of Gregg County, Texas (Tr.Ct.No. 2015-251-CCL2)

       THIS CAUSE came on to be heard on the agreed motion of the Appellants, William A.
Rhyne and Robbins Ranch Subdivision Homeowners’ Association, and Appellees, Trivium
Operating, L.L.C. and Chinn Exploration Company, to dismiss the appeal herein with respect to
Chinn and Trivium, and the same being considered, it is hereby ORDERED, ADJUDGED and
DECREED by this Court that the agreed motion to dismiss be granted and the appeal be dismissed
as to Chinn and Trivium, and that the decision be certified to the court below for observance.
This dismissal does not affect Appellants’ appeal as to Appellee, Partners of Benchmark
Properties, L.P.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.